      Case 2:18-cr-00422-SMB Document 626 Filed 05/31/19 Page 1 of 7



 1   MICHAEL BAILEY
     United States Attorney
 2   District of Arizona
 3   KEVIN M. RAPP (Ariz. Bar No. 014249, kevin.rapp@usdoj.gov)
     MARGARET PERLMETER (Ariz. Bar No. 024805, margaret.perlmeter@usdoj.gov)
 4   PETER S. KOZINETS (Ariz. Bar No. 019856, peter.kozinets@usdoj.gov)
     ANDREW C. STONE (Ariz. Bar No. 026543, andrew.stone@usdoj.gov)
 5   JOHN J. KUCERA (Cal. Bar No. 274184, john.kucera@usdoj.gov)
     Assistant U.S. Attorneys
 6   40 N. Central Avenue, Suite 1800
     Phoenix, Arizona 85004-4408
 7   Telephone (602) 514-7500
 8   BRIAN BENCZKOWSKI
     Assistant Attorney General
 9   Criminal Division, U.S. Department of Justice
10   REGINALD E. JONES (Miss. Bar No. 102806, reginald.jones4@usdoj.gov)
     Senior Trial Attorney, U.S. Department of Justice
11   Child Exploitation and Obscenity Section
     950 Pennsylvania Ave N.W., Room 2116
12   Washington, D.C. 20530
     Telephone (202) 616-2807
13   Attorneys for Plaintiff
14                        IN THE UNITED STATES DISTRICT COURT
15                             FOR THE DISTRICT OF ARIZONA
16
17    United States of America,                            CR-18-422-PHX-SMB

18                         Plaintiff,                   UNITED STATES’ NOTICE
                                                        REGARDING STATUS OF
19            v.                                      BACKPAGE SERVERS, JENCKS,
                                                       AND PROPOSED DATES FOR
20                                                      EXTENSION OF EXISTING
      Michael Lacey, et al.,                         DEADLINES IN THE SCHEDULING
21                                                    ORDER AND PROPOSED ORDER
                           Defendants.
22
23
24   I.     Government’s Notice Regarding Status of Backpage Servers, Jencks, and
25          Proposed Dates for Extension of Existing Deadlines in the Scheduling Order
26          On April 23, 2019, the Court conducted a status conference where, among other
27   things, Status Reports (CR, 524, 527, and 528) were discussed.    During the status
28   conference, the Court denied Defendants oral motion for the Court to reconsider the
      Case 2:18-cr-00422-SMB Document 626 Filed 05/31/19 Page 2 of 7




 1   disclosure of Jencks material as it relates to Carl Ferrer. (See Minute Entry for Status
 2   Conference on April 23; CR 545). The Court also denied Defendants oral motion to extend
 3   the existing deadlines in the Scheduling Order without prejudice. Id. Additionally, the
 4   Court ordered the government and Defendants to file a notice with the court on the status
 5   of the servers, Jencks, and proposed dates for extension of existing deadlines in the
 6   Scheduling Order. Id. 1
 7   II.    Status of Servers
 8          On March 6, 2019, the government provided Defendants a detailed summary of how
 9   it handled of the Backpage server data. (See CR 524; Exhibit H). As articulated in that
10   summary, the government currently has 46 servers in its possession obtained from
11   Amsterdam, Netherlands, Tucson, Arizona, and Dallas, Texas. The government will
12   retrieve the remaining servers from Amsterdam (which will include the Backpage Payment
13   Processing Island) the week of June 10, 2019.
14
            A.     Backpage.com Website Servers, DesertNet and W.G.
15
            Since the April 23, 2019, status conference, the government has worked diligently
16
     with W.G., Chief Technology Officer for DesertNet (a technology consultant company that
17
     handled the administration of the Backpage.com website servers since its inception) to
18
     provide specific descriptions and roles of the Backpage.com website servers.           (See
19
     Declaration of IRS Special Agent Richard Robinson, Exhibit D and Attachment 1 to the
20
21
22          1
             During the April 23, 2019, status conference the government also agreed to provide
23   Bates numbers to the exhibits on its preliminary exhibit list to defense counsel. On May
     29, 2019, the government provided defense counsel (including David Eisenberg and Joy
24   Bertrand) with Bates numbers for approximately 90% of exhibits contained on its
     preliminary exhibit list. (See Exhibit A). The government will continue to periodically
25   provide Defendants with updated and revised preliminary exhibit list in the coming weeks,
     to include adding Bates numbers to the approximately 10% of documents that do not
26   already contain them. Id. Additionally, on or about May 20, 2019, the government
     provided counsel Eisenberg and Bertrand with two DVD’s. The first DVD contained “hot
27   docs” specifically related to the allegations in the Superseding Indictment concerning all
     Defendants as well as the victim ads referenced in Counts 1-51. The second DVD
28   contained “hot docs” specifically tailored to Eisenberg’s and Bertrand’s individual clients.
     (See Exhibits B and C).

                                                -2-
      Case 2:18-cr-00422-SMB Document 626 Filed 05/31/19 Page 3 of 7




 1   declaration.) The government imaged the master database servers and on March 8, 2019,
 2   provided Defendants copies of that server data (i.e. all of the ads that were on
 3   Backpage.com at the time the website was seized and shut-down). (See Robinson
 4   Declaration, Exhibit D, Attachment 4.) The government also imaged the image servers
 5   and on March 8, 2019, provided defendants copies of that data (i.e. all of the images that
 6   were on Backpage.com at the time the website was seized and shutdown). (See Robinson
 7   Declaration, Exhibit D, Attachment 4.) The government does not intend to image the
 8   replicated database servers and backup server because they are redundant to the master
 9   database servers and image servers already imaged and provided to Defendants. (See
10   Robinson declaration, Exhibit D, Attachment 1.) Additionally, the government does not
11   intend to image the various web servers because they contain no unique data. In other
12   words, the web servers stored neither website content nor images.         (See Robinson
13   declaration, Exhibit D, Attachment 1.)
14
           B.     Payment Processing Island (PPI), Miscellaneous Computer Servers and
15                CK
16      In addition to working with W.G. to provide specific descriptions and roles of the
17   Backpage.com website servers, the government has also worked with former
18   Backpage.com Chief Technology Officer C.K. to provide specific descriptions and roles
19   of servers used to house the Backpage.com Payment Processing Island (PPI), the system
20   that received and tracked online payments for Backpage.com ads. 2         (See Robinson
21   Declaration, Exhibit D and Attachments 2 and 3 to the declaration.) As mentioned above,
22   the government will retrieve the remaining servers from Amsterdam—to include the
23   servers that store the PPI system —the week of June 10, 2019. The government will then
24   image the MySQL Master Database Server (contains all of the transaction data in the
25   payment processing island), and the Internal App Red Hat Web Servers (contains web
26
27
           2
28            A part of C.K.’s duties as Chief Technology Officer included maintaining the
     servers that housed the PPI.

                                               -3-
         Case 2:18-cr-00422-SMB Document 626 Filed 05/31/19 Page 4 of 7




 1   applications that presented data to internal Backpage employees and related companies)
 2   and make imaged copies of this server data available to Defendants on or before July 15,
 3   2019. 3 The government does not intend to image the MySQL Slave Database Servers
 4   because they contain duplicate data from the Master Database Server and did not hold any
 5   unique data.    (See Robinson Declaration, Exhibit D, Attachments 2 and 3.)            The
 6   government also does not intend to image the External App Red Hat Web Servers.
 7           In addition to the two servers seized in Dallas that contain email-related data the
 8   government made available to Defendants on March 7, 2019, the government also seized
 9   three servers in Dallas that contain backup and storage data. The government has imaged
10   one of these servers containing various virtual machines. The other two servers are backup
11   appliances that have not been imaged. (See Robinson declaration, Exhibit D ¶17, and
12   Attachment 2, p.3.)
13   III.    Jencks Materials
14           The government has complied with the Scheduling Order and produced Jencks
15   material in its possession (except for Carl Ferrer’s Jencks statements) to Defendants. 4 In
16   accordance with the Scheduling Order, if the government obtains additional Jencks Act
17   material, it will disclose those materials to Defendants as soon as practicable. (See CR
18   121; p.2, footnote 3. (“If the government obtains any additional written Jencks material
19   after this date [02/25/19], this Jencks material shall be produced promptly to the defense
20   as soon as practicable.”))
21
22
23
24
25   3
       This should require imaging approximately three servers. The government will provide
26   the Court with an update regarding the imaging of this data at the June 24, 2019, status
     conference. The government will also notify the Court when this data has been imaged
27   and made available to Defendants.
     4
28     As per the Court’s April 22, 2019, Order (CR 535), the government will disclose any
     Jencks Act statements of Carl Ferrer on or before June 25, 2019.

                                                -4-
         Case 2:18-cr-00422-SMB Document 626 Filed 05/31/19 Page 5 of 7




 1   IV.     Government’s Proposed Dates for Extension of Existing Deadlines in the
             Scheduling Order
 2
             A.     Discovery and Disclosure Deadlines 5
 3
               1. Government’s rebuttal expert disclosures, if any                 09/03/2019
 4
               2. Defendant’s Production of Rule 26.2 material as to               07/01/2019
 5                intended witnesses, if any
 6           B.     Filing and Other Court Deadlines
 7             1. Defense Disclosure of Preliminary Exhibit and Witness List       07/01/2019 6
 8             2. Substantive Motions Deadline                                     09/09/2019
 9             3. Government’s Rebuttal Exhibit and Witness List                   09/09/2019
10             4. Motions in Limine and Court Imposed Plea Offer                   10/14/2019
                  expiration deadline
11
               5. Jury Questionnaire and Screening for Length of Trial             11/04/2019
12
               6. Government’s Disclosure of Final Exhibit and Witness List        12/02/2019
13
               7. Defendant’s Final Exhibit and Witness List                       12/09/2019
14
               8. Joint Voir Dire, Joint Statement of the Case, Joint Proposed     12/16/2019
15                Jury Instructions, Joint Proposed Verdict Form
16             9. Final Pretrial Conference                            01/03/2019 at 9:00 a.m.
17             10. Trial                                               01/15/2019 at 9:00 a.m.
18
             C.     Status Conferences
19
             The parties will file a memorandum detailing the status of the case no less than
20
     seven days prior to the scheduled status conference.
21
             1. Fourth Status Conference                               09/23/2019 at 9:00 a.m.
22
23
     5
24     Although the government’s initial compliance with Rule 16 discovery has passed, as
     noted in the existing scheduling order, if additional records are discovered by, or disclosed
25   to the government during pretrial preparation or otherwise, pursuant to Rule 16(c), Fed. R.
     Crim. P., the government shall promptly disclose any additional documentary evidence or
26   materials to the defense as soon as practicable after such disclosure or discovery occurs.
     6
27     The government agrees that Defendants should have the ability to supplement both their
     production of 26.2 materials and exhibit and witness lists after they receive the server data
28   from the government in mid-July, but believe Defendants can make all disclosures now
     that are unrelated to the forthcoming server data.

                                                 -5-
     Case 2:18-cr-00422-SMB Document 626 Filed 05/31/19 Page 6 of 7




 1       Respectfully submitted this 31st day of May, 2019.
 2
                                          BRIAN BENCZKOWSKI
 3                                        Assistant Attorney General
                                          Criminal Division, U.S. Department of Justice
 4
                                          s/Reginald E. Jones
 5                                        REGINALD E. JONES
                                          Senior Trial Attorney
 6                                        U.S. Department of Justice, Criminal Division
                                          Child Exploitation and Obscenity Section
 7
                                          MICHAEL BAILEY
 8                                        United States Attorney
                                          District of Arizona
 9
                                          KEVIN M. RAPP
10                                        MARGARET PERLMETER
                                          PETER S. KOZINETS
11                                        ANDREW C. STONE
                                          JOHN J. KUCERA
12                                        Assistant U.S. Attorneys
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                            -6-
      Case 2:18-cr-00422-SMB Document 626 Filed 05/31/19 Page 7 of 7



                                  CERTIFICATE OF SERVICE
 1
            I hereby certify that on this date, May 31, 2019, I transmitted the foregoing under-
 2   seal document for filing to the Clerk of the United States District Court and sent a copy via
     electronic mail to: Paul J. Cambria Jr. Esq. and Erin e. McCambpell, Esq., Lipsitz Green
 3   Scime Cambria, LLC, 42 Deleware Ave, Suite 120, Buffalo, NY 14202,
     pcambria@lglaw.com and emccampbell@lglaw.com, Thomas H. Bienert, Jr., Esq.,
 4   Whitney Bernstein, Esq., Bienart, Miller & Katzman, PLC, 903 Calle Amanecer, Suite
     350,       San       Clemente,        CA      92673,        tbisconti@bmkattorneys.com,
 5   wbernstein@bmkattorneys.com; Jessica Ring Amunson, Jenner &block LLP, 1099 New
     York Ave., NW, Ste. 900, Washington DC., jamunson@jenner.com; Jim Grant Esq.,
 6   Davis Wright Termaine, LLP, 1201 Third Avenue, Suite 2200, Seattle, WA 98101,
     jimgrant@dwt.com; Michael D. Kimerer, Esq. and Rhonda Elaine Neff, Esq., 1313 E.
 7   Osborn Road, Suite 100, Phoenix, AZ 85014, MDK@kimerer.com and
     rneff@kimerer.com; david@deisenbergplc.com, David S. Eisenberg PLC, PC, 3550 N
 8   Central Ave.,Ste. 1155,Phoenix, AZ 85012; Robert Corn-Revere Esq., Davis Wright
     Termaine, LLP, 1919 Pennsylvania Avenue N.W., Suite 800, Washington, D.C., 20006,
 9   bobcornrevere@dwt.com; Bruce Feder, Esq., 2930 East Camelback Road, Suite 160,
     Phoenix, AZ 85016, bf@federlawpa.com; Gary Linenberg, Esq., Ariel Neuman, Esq.,
10   Gopi K. Panchapakesan, Esq., Bird, Marella, Boxer, Wolpert, Nessim, Drooks, Lincenberg
     & Rhow, P.C., 1875 Century Park East, 23rd Floor, Los Angeles, CA 90067,
11   glincenberg@birdmarella.com, aan@birdmarella.com, gkp@birdmarella.com.
12
13   s/ Angela Schuetta
     Angela Schuetta
14   U.S. Attorney’s Office
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -7-
Case 2:18-cr-00422-SMB Document 626-1 Filed 05/31/19 Page 1 of 2
Case 2:18-cr-00422-SMB Document 626-1 Filed 05/31/19 Page 2 of 2
Case 2:18-cr-00422-SMB Document 626-2 Filed 05/31/19 Page 1 of 5




               Exhibit B
            Case 2:18-cr-00422-SMB Document 626-2 Filed 05/31/19 Page 2 of 5
                                                       U.S. Department of Justice




                                                       United States Attorney
                                                       District of Arizona
                                                     Two Renaissance Square              Main: (602) 514-7500
                                                     40 N. Central Ave., Suite 1800   Main Fax: (602) 514-7693
                                                     Phoenix, AZ 85004-4408

                                                     May 20, 2019



Via FedEx and E-Mail
David S. Eisenberg
3550 N Central Ave., Ste. 1155
Phoenix, AZ, 85012
EMail:david@deisenbergplc.com
(attorney for Defendant Andrew
Padilla)




  Re:      U.S. v. Michael Lacey, et al.
           CR-18-00422-PHX-SMB

  Dear Mr. Eisenberg:

         Although we are sure you have received Mr. Piccarreta’s case file regarding your
  client Andrew Padilla—which includes discovery disclosed in the case to date—we wanted
  to separately provide you two digital media devices containing “hot docs” (i.e., documents
  specifically related to the allegations contained in the Superseding Indictment). (See
  Superseding Indictment CR 230). DVD#1 enclosed contains approximately 1,500 pages
  of Bates stamped “hot docs” specifically related to the allegations in the Superseding
  Indictment to all Defendants as well as the victims ads referenced in Counts 1-51 of the
  Superseding Indictment. 1

               • Backpage “Hot Docs” – Bates Stamped Records DOJ-BP-0004601039-
                 DOJ-BP-0004602110
               • Backpage Superseding Indictment “Hot Docs” – Bates Stamped Records
                 DOJ-BP-0004602508-DOJ-BP-0004602851


  1
      Defendant Padilla is charged with Counts 1-51 of the Superseding Indictment.
        Case 2:18-cr-00422-SMB Document 626-2 Filed 05/31/19 Page 3 of 5
May 20, 2019
Page 2

           • Additional Superseding “Hot Docs” – Bates Stamped Records DOJ-BP-
             0004685806-DOJ-BP-0004685877
           • Additional Victim Records – Bates Stamped Records DOJ-BP-0004719328-
             DOJ-BP-0004719709

        DVD#2 enclosed contains “hot docs” specifically related to allegations contained
in the Superseding Indictment to Defendant Padilla. To assist your review of these
materials, we have labeled each “hot doc” contained on DVD#2 (see chart below) that
supports the allegations contained in the Superseding Indictment to Defendant Padilla.
This allows you to cross-reference these “hot docs” with the information contained in the
corresponding paragraphs of the Superseding Indictment.



 SSI, paragraph 77
 SSI, paragraph 78
 SSI, paragraph 78 attachment 1
 SSI, paragraph 78 attachment 2
 SSI, paragraph 79
 SSI, paragraph 80
 SSI, paragraph 81
 SSI, paragraph 82
 SSI, paragraph 83
 SSI, paragraph 84
 SSI, paragraph 85
 SSI, paragraph 87
 SSI, paragraph 88
 SSI, paragraph 93
 SSI, paragraph 93-1
 SSI, paragraph 95
 SSI, paragraph 95 attachment
 SSI, paragraph 96
 SSI, paragraph 99
 SSI, paragraph 99 attachment
 SSI, paragraph 104
 SSI, paragraph 106
 SSI, paragraph 110
 SSI, paragraph 110 attachment
 SSI, paragraph 116
 SSI, paragraph 117
 SSI, paragraph 117-1
        Case 2:18-cr-00422-SMB Document 626-2 Filed 05/31/19 Page 4 of 5
May 20, 2019
Page 3

 SSI, paragraph 117-2
 SSI, paragraph 120
 SSI, paragraph 123
 SSI, paragraph 128
 SSI, paragraph 128 attachment
 SSI, paragraph 129
 SSI, paragraph 132
 SSI, paragraph 132-1
 SSI, paragraph 137
 SSI, paragraph 145
 SSI, paragraph 148
 SSI, paragraph 149
 SSI, paragraph 149-1
 SSI, paragraph 149-2
 SSI, paragraph 150
 SSI, paragraph 150-1
 SSI, paragraph 150-2
 SSI, paragraph 150-3
 SSI, paragraph 150-4
 SSI, paragraph 150-5
 SSI, paragraph 150-6
 SSI, paragraph 150-7
 SSI, paragraph 150-8
 SSI, paragraph 150-9


       When you have completed review of the aforementioned documents, please reach
out to me with any questions.




                                                 BRIAN BENCZKOWSKI
                                                 Assistant Attorney General
                                                 Criminal Division
                                                 U.S. Department of Justice
                                                 s/Reginald E. Jones
                                                 REGINALD E. JONES
                                                 Senior Trial Attorney, CEOS
                                                 (202) 616-2807
                                                 reginald.jones4@usdoj.gov
                                                 MICHAEL BAILEY
                                                 United States Attorney
        Case 2:18-cr-00422-SMB Document 626-2 Filed 05/31/19 Page 5 of 5
May 20, 2019
Page 4



                                               KEVIN M. RAPP
                                               MARGARET PERLMETER
                                               PETER S. KOZINETS
                                               ANDREW STONE
                                               Assistant United States Attorneys
                                               JOHN J. KUCERA
                                               Special Assistant U.S. Attorney




Enclosures
Case 2:18-cr-00422-SMB Document 626-3 Filed 05/31/19 Page 1 of 4




               Exhibit C
            Case 2:18-cr-00422-SMB Document 626-3 Filed 05/31/19 Page 2 of 4
                                                      U.S. Department of Justice




                                                      United States Attorney
                                                      District of Arizona
                                                    Two Renaissance Square              Main: (602) 514-7500
                                                    40 N. Central Ave., Suite 1800   Main Fax: (602) 514-7693
                                                    Phoenix, AZ 85004-4408

                                                    May 20, 2019



Via FedEx and E-Mail
Joy Malby Bertrand
P.O. Box 2734
Scottsdale, AZ, 85252-2734
EMail:joyous@mailbag.com
(attorney for Defendant Joye
Vaught)




  Re:      U.S. v. Michael Lacey, et al.
           CR-18-00422-PHX-SMB

  Dear Ms. Bertrand:

         Although we are sure you have received Mr. Weiss’s case file regarding your client
  Joye Vaught—which includes discovery disclosed in the case to date—we wanted to
  separately provide you two digital media devices containing “hot docs” (i.e., documents
  specifically related to the allegations contained in the Superseding Indictment). (See
  Superseding Indictment CR 230). DVD#1 enclosed contains approximately 1,500 pages
  of Bates stamped “hot docs” specifically related to the allegations in the Superseding
  Indictment to all Defendants as well as the victims ads referenced in Counts 1-51 of the
  Superseding Indictment. 1

               • Backpage “Hot Docs” – Bates Stamped Records DOJ-BP-0004601039-
                 DOJ-BP-0004602110
               • Backpage Superseding Indictment “Hot Docs” – Bates Stamped Records
                 DOJ-BP-0004602508-DOJ-BP-0004602851


  1
      Defendant Vaught is charged with Counts 1-51 of the Superseding Indictment.
        Case 2:18-cr-00422-SMB Document 626-3 Filed 05/31/19 Page 3 of 4
May 20, 2019
Page 2

           • Additional Superseding “Hot Docs” – Bates Stamped Records DOJ-BP-
             0004685806-DOJ-BP-0004685877
           • Additional Victim Records – Bates Stamped Records DOJ-BP-0004719328-
             DOJ-BP-0004719709

        DVD#2 enclosed contains “hot docs” specifically related to allegations contained
in the Superseding Indictment to Defendant Vaught. To assist your review of these
materials, we have labeled each “hot doc” contained on DVD#2 (see chart below) that
supports the allegations contained in the Superseding Indictment to Defendant Vaught.
This allows you to cross-reference these “hot docs” with the information contained in the
corresponding paragraphs of the Superseding Indictment.



 SSI, paragraph 77
 SSI, paragraph 78
 SSI, paragraph 78 attachment 1
 SSI, paragraph 78 attachment 2
 SSI, paragraph 79
 SSI, paragraph 93
 SSI, paragraph 99, part 1
 SSI, paragraph 99, part 2
 SSI, paragraph 117, part 1
 SSI, paragraph 117, part 2
 SSI, paragraph 117, part 3
 SSI, paragraph 128, part 1
 SSI, paragraph 128, part 2
 SSI, paragraph 129
 SSI, paragraph 133
 SSI, paragraph 137
 SSI, paragraph 139
 SSI, paragraph 143
 SSI, paragraph 143 attachment 1
 SSI, paragraph 145
 SSI, paragraph 148
 SSI, paragraph 149
 SSI, paragraph 157 part 1
 SSI, paragraph 157 part 2
 SSI, paragraph 185
        Case 2:18-cr-00422-SMB Document 626-3 Filed 05/31/19 Page 4 of 4
May 20, 2019
Page 3

       When you have completed review of the aforementioned documents, please reach
out to me with any questions.




                                                 BRIAN BENCZKOWSKI
                                                 Assistant Attorney General
                                                 Criminal Division
                                                 U.S. Department of Justice
                                                 s/Reginald E. Jones
                                                 REGINALD E. JONES
                                                 Senior Trial Attorney, CEOS
                                                 (202) 616-2807
                                                 reginald.jones4@usdoj.gov
                                                 MICHAEL BAILEY
                                                 United States Attorney

                                                 KEVIN M. RAPP
                                                 MARGARET PERLMETER
                                                 PETER S. KOZINETS
                                                 ANDREW STONE
                                                 Assistant United States Attorneys
                                                 JOHN J. KUCERA
                                                 Special Assistant U.S. Attorney




Enclosures
Case 2:18-cr-00422-SMB Document 626-4 Filed 05/31/19 Page 1 of 22




                Exhibit D
      Case 2:18-cr-00422-SMB Document 626-4 Filed 05/31/19 Page 2 of 22



DECLARATION OF SPECIAL AGENT RICHARD ROBINSON

I, Special Agent Richard Robinson, declare:

INTRODUCTION

1.     I am a Special Agent with the Internal Revenue Service Criminal Investigation

(IRS-CI) and have been so employed since 2004. During my law enforcement career, I

have investigated multiple violations of federal law within the jurisdiction of IRS-CI.

2.     From 2004 through 2017, I was assigned to the Phoenix Field Office. My primary

responsibilities there included working on white collar crime investigations including, but

not limited to cases involving allegations of: bankruptcy fraud, mail fraud, wire fraud,

money laundering, and income tax violations.

3.     From 2017 through the present, I have worked as a Computer Investigative

Specialist in the E-Crimes Section of IRS-CI. Prior to training for this position, I

received my CompTIA A+ certification, which required demonstrating a basic

knowledge of computer hardware and operating systems. I received six weeks of

specialized training beginning in May 2017 in computer file systems and methods of

acquiring, verifying and analyzing digital evidence.

4.     I have participated extensively in the investigation leading up to the indictments in

United States v. Michael Lacey, et al, since 2016. This declaration is submitted in

support of the government's report on the status of (1) various computer servers that were

used to host the Backpage.com website, (2) servers used to host a Payment Processing

Island system used to receive, track and apply payments of Backpage.com and related



                                              1
      Case 2:18-cr-00422-SMB Document 626-4 Filed 05/31/19 Page 3 of 22



site users and (3) servers used to perform other functions related to Backpage.com. If

called upon, I could competently testify as set forth below:

Backpage.com Website Servers, DesertNet and WG

5.     Beginning on April 2018, I have corresponded with WG, the Chief Technology

Officer of DesertNet regarding the computer servers that hosted the Backpage.com

website. The physical computer servers that ran Backpage’s website were located in

Tucson and Amsterdam, as more fully described below. While the computer servers in

both Tucson and Amsterdam were owned by the same ultimate business owners who

owned Backpage.com, the website itself used code owned by DesertNet and DesertNet

had handled the administration of the servers since Backpage.com’s inception. I met WG

at the Login, Inc. data center where DesertNet administered Backpage’s servers in

Tucson, Arizona on April 6, 2018, the day that another DesertNet employee came to the

data center to shut down the servers that hosted the Backpage.com website both in

Tucson and in Amsterdam. Based on all of my knowledge gathered throughout the

course of this investigation, WG and his staff at DesertNet are the most knowledgeable

people when it comes to the structure and operation of the Backpage.com website

servers.

6.     After reviewing WG’s correspondence with Matt Frost of the FBI and exchanging

several additional messages directly with WG, I drafted the document titled “Description

and Roles of Backpage.com Website Servers” (attached as Declaration Exhibit 1) to

provide a high level summary of the design of the website servers and their basic



                                             2
      Case 2:18-cr-00422-SMB Document 626-4 Filed 05/31/19 Page 4 of 22



function. WG reviewed several revisions of the document and ultimately stated that he

found it consistent with his memory of how the servers were configured and operated.

7.    The most relevant aspects of that summary at this time are:

      A.     The servers were designed to have identical data on all database servers and

      all image servers, so someone in possession of at least one database server and one

      image server would find no unique website content on any server that was not

      contained on those two machines. In other words, a single database server/image

      server pair would contain all content contained anywhere on Backpage.com.

      B.     No one server contains web pages as they were presented to the user when

      the site was active. Elements would need to be pulled from a database server and

      an image server for a web server to be able to generate an ad as it would have been

      displayed to the user.

Payment Processing Island (PPI), Miscellaneous Computer Servers and CK

8.    CK served from 2015 to April 2018 as the Chief Technology Officer (CTO) for

Website Technologies, LLC, a company that had the same ultimate business owners as

Backpage.com and handled the operations of Backpage.com. A part of CK’s duties as

CTO included maintaining the servers that housed the Payment Processing Island or PPI,

the Amsterdam-based system that received and tracked online payments for

Backpage.com ads. While developers at Website Technologies would have handled the

programming and data maintenance of different aspects of the PPI, CK had access to the

administrative passwords for the system and maintained the structure that housed the

system.

                                           3
      Case 2:18-cr-00422-SMB Document 626-4 Filed 05/31/19 Page 5 of 22



9.     CK also administered information technology in Dallas, including offsite storage

backups in Dallas and systems to store files and e-mail messages from Backpage

employees. Some of these machines that housed backups had very large storage, an issue

which is discussed later in this declaration. CK was the former Backpage employee who

provided information about these servers as was summarized in the government’s letter

of March 7, 2019, and is the most knowledgeable person I know of with regard to the PPI

servers and these other servers.

10.    After a brief correspondence with CK, I drafted the attached document titled

“Payment Processing Island Overview” (Declaration Attachment 2) to provide a high-

level summary of the structure of the PPI and other related machines. This document was

based in part on a diagram, also attached to this document (Declaration Attachment 3), of

the PPI as it was in 2014. CK reviewed the document, proposed some changes and

indicated that to his knowledge the statements are accurate and that the descriptions and

functions of the machines as summarized are substantially correct.

11.    The most relevant points of that summary at this time are:

       A.     All of the servers described are virtual machines, or VM’s, meaning that

       they are files that run in a program on another physical server, but behave as

       though they were physical machines themselves.

       B.     Even though the location of the VM’s had changed from Amazon Web

       Service to servers in the Switch Datacenter in Amsterdam, the basic structure and

       operation of the VM’s remained the same as it was in 2014.



                                             4
        Case 2:18-cr-00422-SMB Document 626-4 Filed 05/31/19 Page 6 of 22



        C.      Once the physical machines are obtained, all of the payment data stored in

        the PPI will be found within the Master Database VM, which will be found on one

        of the physical servers. An Internal Application server VM used in connection

        with the Master Database VM would simplify accessing the data and likely allow

        running of reports from the PPI as an employee might have done prior to the PPI

        being shut down.

Matthew Frost of FBI CART and Status of Receipt and Imaging 1 of Computer Data

12.     Matthew Frost is an Information Technology Specialist Forensic Examiner (ITS-

FE) who has been a part of the the Computer Analysis and Response Team (CART) of

the FBI for 10 years. Frost was selected for processing and analysis of the

Backpage.com servers due to his specialization and experience in MySQL database

systems, Linux-based servers and Z File System 2 storage. Frost has corresponded with

WG and CK at various points to gain a better understanding of the servers and how to

access the data on those servers.

13.     In view of the high degree of redundancy built into the Backpage.com website

servers, Frost has not copied the data from all of the servers because copying duplicate

data would waste limited time and resources. For example:




1
  In computer forensic science, the term “image” or “forensic image” is used to describe a verifiable
representation of all data stored on a given storage device. The act of acquiring such an image is referred
to as imaging.
2
  A file system is a method for storing and managing digital data on storage devices, such as hard disk
drives. Z File System is a relatively new file system designed with features geared to storage pools for
very large amounts of data. This is not a file system that would likely be encountered on a personal
computer.

                                                     5
       Case 2:18-cr-00422-SMB Document 626-4 Filed 05/31/19 Page 7 of 22



        A.      Imaging and verifying a single terabyte (TB) of data takes about 4 hours

        under optimum conditions.

        B.      Two of the backup devices [1B35 and 1B219] 3 each have at least 120 TB

        of storage. Frost has no devices capable of storing 120 TB of data, and no storage

        device capable of delivering a copy of such data to the defense. (See Declaration

        Attachment 4).

14.     Two of the Desertnet servers from Tucson, Arizona were sent to Frost. These

consisted of a Backpage.com image/picture server [1B41] and a Backpage.com master

database server [1B60]. Frost imaged the two servers, and the images have been

provided to the defense. (See Declaration Attachment 4).

15.     Nine of the 40 Backpage.com website servers in Amsterdam were identified by

WG as those that would contain data, specified as database servers, image servers and a

backup server. The data from these nine servers (except for duplicate data and the backup

device [1B219]) has been turned over to defense. (See Declaration Attachment 4). The

other 31 website servers are expected to arrive in the U.S. in June 2019, but those servers

are not expected to contain website data or images.

16.     An additional five servers expected to arrive from Amsterdam this month

including those that store the PPI system. CK provided a spreadsheet to Frost (and also

sent a copy to me) showing the virtual servers 4 that are on those five physical servers,




3
  Numbers in square brackets and beginning with 1B refer to individual servers listed on Declaration
Attachment 4.
4
  See Declaration Attachment 2 footnote 1 for an explanation of a Virtual Server.

                                                    6
      Case 2:18-cr-00422-SMB Document 626-4 Filed 05/31/19 Page 8 of 22



approximately 26 of which appear to be related to the PPI. Based on our understanding

of the PPI provided by CK (see Declaration Attachment 2), the government plans to

image the servers which contain the Master Database VM and an Internal Application

Server VM. The government does not plan to image other PPI servers that would contain

only duplicate data or stored no transaction data.

17.    Three of the servers from Dallas, Texas have been sent to Frost in Pocatello,

Idaho. One of them [1B34] has been imaged, but copies of that image have not yet been

provided to the defense. That server contained several VM’s whose functions (as they

were briefly described in the March 7, 2019 letter to the defense) included antivirus

servers, asset tracking/inventory software, a backup server, a web user interface and

others. According to CK the two other servers included (1) a backup appliance [1B36]

with a 120 TB storage capacity used to store e-mail and subpoena data preservation

requests and (2) a backup appliance [1B36] with 35 TB of storage capacity that contained

copies of the Dallas office file server [1B72] and VM’s hosted in the Dallas Colo [1B34]

and at a facility for a company named PhoenixNAP. Neither of these last two servers has

been imaged.

       A.      Two additional servers [1B37 and 1B72] were identified by CK as

       containing e-mail and documents from Backpage.com employees.

       B.      These two servers were imaged by a FBI CART member in Arizona and

       those images have been provided to defense.




                                             7
        Case 2:18-cr-00422-SMB Document 626-4 Filed 05/31/19 Page 9 of 22



18.     Frost has been able to identify database entries and images that were included in

ads specified in the indictment in the form of database entries and individual image files,

rather than rendered as a single coherent webpage.

19.     The government had hoped to preserve the servers in the Amsterdam Switch

Datacenter to improve the possibility of being able to easier search and display ads as

they would have appeared when the Backpage.com site was live. Dutch authorities

refused to allow the servers to keep running there and indicated that they would be shut

down.




I declare under penalty of perjury that the forgoing is true and correct to the best of my
knowledge and belief. Executed this 31st day of May 2019 at Phoenix, Arizona.




Richard Robinson, Special Agent – Computer Investigative Specialist




                                                 8
Case 2:18-cr-00422-SMB Document 626-4 Filed 05/31/19 Page 10 of 22




          Attachment 1
         Case 2:18-cr-00422-SMB Document 626-4 Filed 05/31/19 Page 11 of 22



Description and Roles of Backpage.com Website Servers

Description of Two Data Centers

The servers that stored and hosted the Backpage.com website were located both in the Switch
Data Center in Amsterdam and the Login, Inc. Data Center in Tucson, Arizona.

The live data in each of these sites was synchronized and designed to be fully duplicated in each
data center so that the website could maintain continuity if one data center or the other failed at
any time.

When the Backpage website was seized and shut down on April 6, 2018 both the Tucson and the
Amsterdam Data Centers had active servers for the Backpage.com website, broken down
approximately as follows for each site:

2 Master Database Servers
3 (or possibly more) Replicated Database Servers (redundant1 to the Master Database Servers)
3 Image Servers (redundant to each other)
1 Backup Server (data backups of Master Database Servers and Image Servers)
Various Web Servers – The remaining servers would be Web Servers or similar helper machines
to help in the web serving2 process such as load balancers3.

Description of Three Basic Server Types

The servers at both locations can be divided into three basic kinds of servers:

      1. Database Servers - Contain databases for both central database and the market databases
         (discussed below).
             a. They do not provide any web services. They only contain the databases.
             b. These are divided into Master Database Servers and Replicated Database Servers.
                     i. The master databases are the masters and where all database "writes" 4
                        occur.




1The system was designed with a great deal of redundancy in equipment and any data stored on the
equipment, both for purposes of continuity (in case one or more devices should fail) and capacity/
performance (ability to provide a larger number of users with faster delivery).
2   Web serving is delivering requested content to the user over a network.
3Load balancing is division of web traffic and workload between redundant machines, improving
performance and reducing wear on individual machines.
4   Writes are disk operations that result in changing of stored data.
         Case 2:18-cr-00422-SMB Document 626-4 Filed 05/31/19 Page 12 of 22



                       ii. The replicated databases get near instant copies of these changes and are
                            generally where the website "reads"5 occur.
                       iii. This was simply a load balancing method to keep the web traffic on the
                            replicated databases, which can scale, and only on the master databases
                            when a database write needed to occur (i.e. when changes were being
                            made).

      2. Image Servers – Limited web servers used to store and serve images uploaded by users
         and linked to ads. The Image Servers:
            a. receive the images from advertisers,
            b. store the images on their disks,
            c. each contain a full set of the current images for the site.
            d. also serve the images. This makes them a limited web server, just images.
            e. are redundant and load-balanced.

      3. Web Servers - The Web Servers dynamically generate the pages of the site and
         communicate with the database servers to achieve this.
            a. They are a pool of servers handling web serving for all markets including central.
            b. The Web Servers were really just the workhorses. They didn't store the content or
               images but they did piece it all together and dynamically generate the requested
               page.
            c. Said another way, Web Servers currently contain zero unique data.
            d. They do not technically serve images and instead point to the images via HTML:
               (<img src="">). The images are served from the image servers.
            e. The web servers are extremely redundant and load-balanced.




Overview of Basic Website Operation

All three basic server types would be involved in a typical user interaction. For example:

          • A user creates an ad on an interface displayed by the Web Server, entering ad text and
              uploading image files to display in the ad. (1)Ad data and content are written to the
              Master Database Servers. (2) The images are stored on the Image Servers and (3)
              pointers or references to the images are written to the Database Servers and
              associated with the other data for that ad.

          • A user clicks on a link to view an ad, causing the Web Server to generate the page by
              (1) reading the ad content from the Replicated Database Servers including the text of
              the ad, and (2) serving the page with pointers to any images referenced in the

5   Reads are disk operations that result in accessing but not changing stored data.
         Case 2:18-cr-00422-SMB Document 626-4 Filed 05/31/19 Page 13 of 22



              database with the ad. (3) The referenced images would be served from the Image
              Server and appear on the page.

Because of this manner of operation, any given ad is not saved on any of the servers as a user
would have seen it. Viewing a page as it would have appeared would require interaction with all
three basic types of servers.

Additionally, because links and references to files and data within the servers were referenced
based on the way that the servers were networked when the website was operational, restoring
the website to a functional state would not necessarily be as simple as connecting any three
servers of the appropriate types. Even though the any one of the Database Servers and Image
Servers contain data for all Backpage.com ads at the time that the site was taken down,
simulating the function of the website would require extensive time and expertise, if it is possible
at all.

Enough information is available in the Database Server to determine which images were
displayed with a given ad, but the processes of identifying and locating the image are not
automatic.

Overview of Central Database vs. Market Databases

      • The central database, called “central_backpage” included data for all users who posted
          ads on Backpage.com.
              o This included a portion of, but perhaps not all of, the text of any ads stored on the
                 web servers. In the case of moderated ads, it would include the ad text, but it
                 generally did not include all of the data.
              o This database included the filters that were applied to ads.
                     ▪ Moderation changes or actions that would apply to all ads would be
                         applied to this database as well as the applicable market database(s).
                     ▪ While moderator action logs were generated from changes made to this
                         table, there was no “versioning” built into the system, meaning that
                         changed text in an ad would not have a version saved from before the
                         change. The changed text would be the new data.
                     ▪ Images that were deleted by a moderator could remain on the Image
                         Server and remain associated with an ad but would be flagged to not be
                         included in an ad when the page for that ad was generated.
              o This database included a Site table that listed each market, the addresses (URLs)6
                 for the market and the “jail”7 that each market database was grouped into.

6   Uniform Resource Locators or URLs are addresses for locating a file or resource on the Internet.
7The market databases were lumped into groups called “jails” to reduce the administrative and
maintenance work that would otherwise need to be applied consistently to each database. Market
databases could be moved between jails as needed.
  Case 2:18-cr-00422-SMB Document 626-4 Filed 05/31/19 Page 14 of 22




• Market databases were created for each state or region and usually named after the
   primary city or airport, such as “nyc_backpage” or "phx_backpage" These databases are
   the source of the ads and will contain everything an advertiser provided for that ad,
   except for the actual image files, which were stored on Image Servers.
       o When a user originally posted an ad, the language and content would be saved to
          these databases.
       o A new/edited ad would trigger a process to copy a portion of that ad data to the
          central database.
               ▪ Only the data that “central_backpage” needed was copied there.
               ▪ For example, data such as how many bedrooms/bathrooms in a real estate
                   ad, or the price of a bicycle for sale in a buy sell trade ad would not be
                   copied to “central_backpage” to reduce the data flow.
Case 2:18-cr-00422-SMB Document 626-4 Filed 05/31/19 Page 15 of 22




          Attachment 2
       Case 2:18-cr-00422-SMB Document 626-4 Filed 05/31/19 Page 16 of 22



Payment Processing Island Overview

System Overview

The attached diagram shows how the Payment Processing Island (PPI) was set up on the
Amazon Web Services (AWS) network in 2014. All of the servers shown on the diagram were
virtual servers1. In system in Amsterdam, all of the equivalent servers were also virtual servers.
This was done for cost efficiency and flexibility2 in operating and balancing the system and so
that the system could be migrated, if needed.

The attached diagram is essentially how the PPI was configured in Amsterdam up through its
shutdown in 2018. While the number of virtual servers on the Amsterdam servers is not the
same as shown in the diagram, the functions that virtual servers perform are similar and the
relationships between the virtual servers are similar.

One part missing from this diagram was the cryptocurrency portion of the system which operated
in the same environment. No diagrams that would give a more current layout are readily
available.

The PPI virtual machines and data were all transferred to the physical servers in the Switch
Datacenter in Amsterdam. Any virtual machines or data that may have remained on AWS would
not have complete sets of data, if anything was left on AWS from the old system.

Overview of Virtual Server Types Used in the PPI

Some details of the functions of key virtual server types shown on the diagram are as follows:

MySQL3 Master Database Server (M1 on diagram) – This server housed the master database for
the PPI. All transaction data, even cryptocurrency transactions, were stored in the master
database on this server. Even if you had only the master database, you'd have all the transaction
data in the PPI.

MySQL Slave Database Servers (S1, S2, S3 on diagram) – These servers were for redundancy
and reporting. They contained duplicate data from the Master Database Server, but never held
any data that was not also on that server.




1
  A Virtual Server is a form of a Virtual Machine (commonly referred to as VM), which is a simulation of a whole,
independent computer within another machine. Several VM’s may be present in one physical server and can
communicate with other VM’s on the same server or other connected servers as if the VM’s were physical machines
connected in a network.
2
  Running servers on VM’s provides cost savings in that operating several VM’s often costs less than operating the
same number of physical machines that would perform similar functions. VM’s also provide flexibility in that a VM
administrator can increase and manage the resources available to a VM (within the limits of the physical server)
much more easily than upgrading a physical machine.
3
  MySQL is a commonly used open-source relational database management system.
        Case 2:18-cr-00422-SMB Document 626-4 Filed 05/31/19 Page 17 of 22



External App Red Hat4 Web Server (W1, W2, W3, W4, W5, W6 on diagram) – These servers
ran web applications that presented data in the database to external users of Backpage.com and
the various affiliate websites. Payments and other changes to data made by external users would
be made using online applications hosted from these servers.

Internal App Red Hat Web Server (A1, A2, A3 on diagram) – These servers ran web
applications used by employees of Backpage.com and related companies to access and present
data in the database files for functions such as reports and research5. Employees used these
applications to pull, review and modify transaction data.

Overview of Data Stored in the PPI Master Database

All of the following types of transactions would have been recorded in the PPI Master Database:

       Purchases of Backpage credits that could later be used to pay for ads or ad upgrades made
        using:
            o Credit cards or prepaid debit cards
            o Bitcoin or other virtual currency
            o Money Orders
            o Gift cards for other businesses exchanged for credits
       Use of credits to pay for ads, ad upgrades or services such as reposting an ad.
       Direct payments using credit or debit cards or Bitcoin for ad upgrades or services
       Charges incurred on Send Me A Bill accounts (SMAB accounts) and payments made to
        those accounts

User payment data that was stored was limited by PCI industry guidelines6. For example, full
credit card numbers were not stored, but rather the last four digits of the card number.
Guidelines also limited the amounts and types of customers’ personal identification information
(such as e-mail addresses, phone numbers, etc.) data that could be stored.

Backpage.com had a policy for purging transaction data after a given time, but particular details
of that policy are not readily available.

There was a way to associate ads or users with their related transactions in the PPI, but details of
how that worked are not readily available.


4
  Red Hat is a variation of Linux, a type of computer operating system. (Windows and Mac OS are also types of
operating systems.) The internal and external application servers in the old PPI on AWS ran using Red Hat, which is
why their label on the diagram includes “Red Hat.” These application servers in the PPI that was running in the
Switch Datacenter in Amsterdam through April 2018 ran on another Linux variation named CentOS.
5
  While these servers do not store/house any transaction data themselves, applications on these servers would
simplify accessing and interpreting the data found in the database. The applications run from the W servers and A
servers are analogous to terminals that would connect to old mainframe computers, where the database acts like the
mainframe, (which houses the data, but not in a user friendly format). A user who is fluent in MySQL could
perform these functions without these application servers.
6
  The Payment Card Industry (PCI) Security Standards Council developed guidelines that limited the amount and
types of payment and personal data that businesses were allowed store.
       Case 2:18-cr-00422-SMB Document 626-4 Filed 05/31/19 Page 18 of 22




Other Servers/Backup Appliances

Backup appliances located in Dallas included the following general types of data:

Backup appliance Unitrends switch Colo7 128 TB Storage: This was the offsite backup appliance
for the Switch (PPI) environment. It should contain the same data the systems in Amsterdam did
but may not include the most recent data, since backups run on a schedule instead of real time.


Backup appliance Unitrends Dallas Colo 35 TB Storage: This was the offsite backup for the
Dallas office file server and PhoenixNAP8 systems (VM’s). This also contained backups of the
systems (VM’s) hosted at the Dallas Colo.


Synology RS18016xs+ with 120 TB storage (CARTMAN Synology NAS): This was the storage
device used to store email and for email subpoena data preservation requests.




7
  Colo is a commonly used term for a colocation center, a place where several customers can have their computer
servers stored and connected to the Internet, such as the Switch Datacenter in Amsterdam.
8
  PhoenixNAP is a company that offers colocation service and data hosting service.
Case 2:18-cr-00422-SMB Document 626-4 Filed 05/31/19 Page 19 of 22




          Attachment 3
Case 2:18-cr-00422-SMB Document 626-4 Filed 05/31/19 Page 20 of 22
Case 2:18-cr-00422-SMB Document 626-4 Filed 05/31/19 Page 21 of 22




          Attachment 4
                                                 Case 2:18-cr-00422-SMB Document 626-4 Filed 05/31/19 Page 22 of 22


Summary of Backpage Servers Imaged/Previewed to Date

                         Description of Server                                    Origin              Location                Type of Server                      Imaged or Previewed          Raw Storage Outstanding (TB)       Provided to defense
1B34 HQP002098 Dell R730xd Server (VM Server) S/N:GLF4ND2               Dallas Colo                Pocatello     VM Server                                  Imaged                                                              No*
1B35 HQP002099 Synology RS18016xs+ S/N:1650N8N101000                    Dallas Colo                Pocatello     Storage for e‐mail and subpoena (120 TB)   Not imaged or previewed                                     120.0   No
1B36 HQP002100 Unitrends Inc. S/N:C8260FF22N20190                       Dallas Colo                Pocatello     Dallas File Svr/PhoenixNap Backup          Not imaged or previewed                                      35.0   No
1B37 (U) Dell R730xd Server S/N:7Q32GK2                                 Dallas Colo                Arizona       Includes Files and e‐mails                 (e‐mails and docs pulled)+                                          Yes
1B72 (U) DELL SERVER SERIAL NUMBER 4JJSSD2                              Dallas ‐ Backpage Office   Arizona       Includes Files and e‐mails                 (e‐mails and docs pulled)+                                          Yes
1B41 HQP001875 Dell Power Edge R720 Service Tag: 4N99H02                Tucson                     Pocatello     Image/Picture Server                       Imaged                                                              Yes
1B60 HQP001876 Dell Power Edge R920 Service Tag: 555YX12                Tucson                     Pocatello     Master Database Server                     Imaged                                                              Yes
1B211 HQP001982 Dell R730 service tag 5Z8B642                           Amsterdam                  Pocatello     Master Database Server                     Imaged                                                              Yes
1B212 HQP001979 Dell R730 service tag 2Y8B642                           Amsterdam                  Pocatello     Master Database Server                     Imaged                                                              No**
1B213 HQP001983 Dell R820 service tag J9SK9X1                           Amsterdam                  Pocatello     Slave Database Server                      Imaged                                                              Yes
1B214 HQP001981 Dell R820 service tag 2BSK9X1                           Amsterdam                  Pocatello     Slave Database Server                      Previewed in Amsterdam++                                      9.7   No
1B215 HQP001980 Dell R820 service tag 1BSK9X1                           Amsterdam                  Pocatello     Slave Database Server                      Previewed in Amsterdam++                                      9.7   No
1B216 HQP001984 Dell R720 service tag 1FSP9X1                           Amsterdam                  Pocatello     Image/Picture Server                       Imaged                                                              Yes
1B217 HQP001985 Dell R720 service tag 4FSK9X1                           Amsterdam                  Pocatello     Image/Picture Server                       Previewed in Amsterdam++                                     19.2   No
1B218 HQP001986 Dell R720 service tag 4FSN9X1                           Amsterdam                  Pocatello     Image/Picture Server                       Previewed in Amsterdam++                                     19.2   No
1B219 HQP001987 Unitrends backup‐server type 938S S/N: 938S‐700‐70049   Amsterdam                  Pocatello     PII Backup Server                          Previewed in Amsterdam++                                    128.0   No
                                                                                                                                                                                                                        340.8

                                                                                                                                                            +Frost never saw these servers but was told they were processed in Arizona
                                                                                                                                                            ++Dutch authorities previewed these devices prior to turning them over to FBI
                                                                                                                                                            *Not turned over, but can be made available
                                                                                                                                                            **Not turned over as it was determined to be duplicate data
     Case 2:18-cr-00422-SMB Document 626-5 Filed 05/31/19 Page 1 of 4



 1   MICHAEL BAILEY
     United States Attorney
 2   District of Arizona
 3   KEVIN M. RAPP (Ariz. Bar No. 14249, kevin.rapp@usdoj.gov)
     MARGARET PERLMETER (Ariz. Bar No. 024805, margaret.perlmeter@usdoj.gov)
 4   PETER S. KOZINETS (Ariz. Bar No. 019856, peter.kozinets@usdoj.gov)
     ANDREW C. STONE (Ariz. Bar No. 026543, andrew.stone@usdoj.gov)
 5   JOHN J. KUCERA (Cal. Bar No. 274184, john.kucera@usdoj.gov)
     Assistant U.S. Attorneys
 6   40 N. Central Avenue, Suite 1800
     Phoenix, Arizona 85004-4408
 7   Telephone (602) 514-7500
 8   BRIAN BENCZKOWSKI
     Assistant Attorney General
 9   Criminal Division, U.S. Department of Justice
10   REGINALD E. JONES (Miss. Bar No. 102806, reginald.jones4@usdoj.gov)
     Senior Trial Attorney, U.S. Department of Justice
11   Child Exploitation and Obscenity Section
     950 Pennsylvania Ave N.W., Room 2116
12   Washington, D.C. 20530
     Telephone (202) 616-2807
13   Attorneys for Plaintiff
14                       IN THE UNITED STATES DISTRICT COURT
15                            FOR THE DISTRICT OF ARIZONA
16
     United States of America,                             CR-18-00422-PHX-SMB
17
18                        Plaintiff,
              vs.                                       NOTICE OF FILING OF
19                                                    GOVERNMENT’S [PROPOSED]
                                                     AMENDED SCHEDULING ORDER
20   Michael Lacey, et al.,
21
                          Defendants.
22
23         The Court has directed the parties to propose an extension of existing deadlines in
24   the scheduling order. Accordingly, the government, through counsel undersigned, submits
25   the following amended dates for the Court’s consideration.
26
27
28
     Case 2:18-cr-00422-SMB Document 626-5 Filed 05/31/19 Page 2 of 4



            A.     Discovery and Disclosure Deadlines 1
 1
             1. Government’s rebuttal expert disclosures, if any                   09/03/2019
 2
             2. Defendant’s Production of Rule 26.2 material as to                 06/15/2019
 3              intended witnesses, if any
 4          B.     Filing and Other Court Deadlines
 5           1. Defense Disclosure of Preliminary Exhibit and Witness List         07/01/2019
 6           2. Substantive Motions Deadline                                       09/09/2019 2
 7           3. Government’s Rebuttal Exhibit and Witness List                     09/09/2019
 8           4. Motions in Limine and Court Imposed Plea Offer                     10/14/2019
                expiration deadline
 9
             5. Jury Questionnaire and Screening for Length of Trial               11/04/2019
10
             6. Government’s Disclosure of Final Exhibit and Witness List          12/02/2019
11
             7. Defendant’s Final Exhibit and Witness List                         12/09/2019
12
             8. Joint Voir Dire, Joint Statement of the Case, Joint Proposed       12/16/2019
13              Jury Instructions, Joint Proposed Verdict Form
14           9. Final Pretrial Conference                              01/03/2019 at 9:00 a.m.
15           10. Trial                                                 01/15/2019 at 9:00 a.m.
16
            C.     Status Conferences
17
            The parties will file a memorandum detailing the status of the case no less than
18
     seven days prior to the scheduled status conference.
19
            1. Fourth Status Conference                               09/23/2019 at 9:00 a.m.
20
21
22
23
24
     1
25     If additional records are discovered by, or disclosed to the government during pretrial
     preparation or otherwise, pursuant to Rule 16(c), Fed. R. Crim. P., the government shall
26   promptly disclose any additional documentary evidence or materials to the defense as soon
     as practicable after such disclosure or discovery occurs.
27   2
       Defendants may supplement both their production of 26.2 materials and exhibit and
28   witness lists after they receive the server data from the government in mid-July, but believe
     Defendants can make all disclosures now that are unrelated to the forthcoming server data.

                                                 -2-
     Case 2:18-cr-00422-SMB Document 626-5 Filed 05/31/19 Page 3 of 4




 1        Respectfully submitted this 31st day of May, 2019.
 2
 3
 4                                         BRIAN BENCZKOWSKI
                                           Assistant Attorney General
 5                                         Criminal Division, U.S. Department of Justice
 6
                                           s/ Reginald E. Jones
 7                                         REGINALD E. JONES
                                           Senior Trial Attorney
 8                                         U.S. Department of Justice, Criminal Division
                                           Child Exploitation and Obscenity Section
 9
                                           MICHAEL BAILEY
10                                         United States Attorney
                                           District of Arizona
11
                                           KEVIN M. RAPP
12                                         MARGARET PERLMETER
                                           PETER S. KOZINETS
13                                         ANDREW C. STONE
                                           JOHN J. KUCERA
14                                         Assistant U.S. Attorneys
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                             -3-
     Case 2:18-cr-00422-SMB Document 626-5 Filed 05/31/19 Page 4 of 4




 1
                                  CERTIFICATE OF SERVICE
 2
            I hereby certify that on this date, May 31, 2019, I transmitted the foregoing under-
 3   seal document for filing to the Clerk of the United States District Court and sent a copy via
     electronic mail to: Paul J. Cambria Jr. Esq. and Erin e. McCambpell, Esq., Lipsitz Green
 4   Scime Cambria, LLC, 42 Deleware Ave, Suite 120, Buffalo, NY 14202,
     pcambria@lglaw.com and emccampbell@lglaw.com, Thomas H. Bienert, Jr., Esq.,
 5   Whitney Bernstein, Esq., Bienart, Miller & Katzman, PLC, 903 Calle Amanecer, Suite
     350,       San       Clemente,        CA      92673,        tbisconti@bmkattorneys.com,
 6   wbernstein@bmkattorneys.com; Jessica Ring Amunson, Jenner &block LLP, 1099 New
     York Ave., NW, Ste. 900, Washington DC., jamunson@jenner.com; Jim Grant Esq.,
 7   Davis Wright Termaine, LLP, 1201 Third Avenue, Suite 2200, Seattle, WA 98101,
     jimgrant@dwt.com; Michael D. Kimerer, Esq. and Rhonda Elaine Neff, Esq., 1313 E.
 8   Osborn Road, Suite 100, Phoenix, AZ 85014, MDK@kimerer.com and
     rneff@kimerer.com; david@deisenbergplc.com, David S. Eisenberg PLC, PC, 3550 N
 9   Central Ave.,Ste. 1155,Phoenix, AZ 85012; Robert Corn-Revere Esq., Davis Wright
     Termaine, LLP, 1919 Pennsylvania Avenue N.W., Suite 800, Washington, D.C., 20006,
10   bobcornrevere@dwt.com; Bruce Feder, Esq., 2930 East Camelback Road, Suite 160,
     Phoenix, AZ 85016, bf@federlawpa.com; Gary Linenberg, Esq., Ariel Neuman, Esq.,
11   Gopi K. Panchapakesan, Esq., Bird, Marella, Boxer, Wolpert, Nessim, Drooks, Lincenberg
     & Rhow, P.C., 1875 Century Park East, 23rd Floor, Los Angeles, CA 90067,
12   glincenberg@birdmarella.com, aan@birdmarella.com, gkp@birdmarella.com.
13
     s/ Angela Schuetta
14   Angela Schuetta
     U.S. Attorney’s Office
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -4-
